
	

114 HCON 87 IH: Expressing support for designation of October 28 as “Honoring the Nation’s First Responders Day”.
U.S. House of Representatives
2015-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2015
			Mr. Meadows submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
		
		CONCURRENT RESOLUTION
		Expressing support for designation of October 28 as Honoring the Nation’s First Responders Day.
	
	
 Whereas the term first responders includes all fire, police, EMT, and volunteer first responder workers in the United States;
 Whereas there are over 25,300,000 first responders in the United States today, working to keep our communities safe;
 Whereas first responders, both professional and volunteer, deserve to be recognized for their commitment to safety, defense, and honor; and
 Whereas October 28 would be an appropriate day to establish as Honoring the Nation’s First Responders Day: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Honoring the Nation’s First Responders Day;
 (2)honors and recognizes the contributions of volunteer firefighters, policemen, and other service men and women; and
 (3)encourages the people of the United States to observe Honoring the Nation’s First Responders Day with appropriate ceremonies and activities that promote awareness of the contributions of the Nation’s First Responders.
			
